                         UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF CALFORNIA

____________________________________
                                               )
THE CENTER FOR INVESTIGATIVE                   )
REPORTING                                      )
                                               )
                       Plaintiff,              )      Civil Action No. 3:19-cv-4145-LB
                                               )
               v.                              )
                                               )
FEDERAL BUREAU OF                              )
INVESTIGATION,                                 )
                                               )
                       Defendant.              )
                                               )


                         DECLARATION OF RAYMOND BONNER


I, Raymond Bonner, declare as follows:

       1.      I, Raymond Bonner, have personal knowledge of the matters stated in this

declaration. If called upon to do so, I am competent to testify to all matters set forth herein.

       2.      I am a journalist with more than 35 years of professional experience at major

publications including the New York Times, the New Yorker, The Atlantic, ProPublica, the New

York Review of Books, and the New York Times Book Review. My reporting is international in

scope, and I have filed stories from El Salvador, Peru, Sudan, Austria, Kuwait, Rwanda, Kurdistan,

and Indonesia, among other countries. My reporting has been recognized through multiple awards,

including the Overseas Press Club Award, the Edward R. Murrow Award, and the Louis M. Lyons

Award for Conscience and Integrity in Journalism. I was also part of the New York Times team

that was awarded the Pulitzer Prize in 1999.
       3.      I am the author of four non-fiction books. In 1984, I wrote Weakness and Deceit:

U.S. Policy and El Salvador, which received the Robert F. Kennedy Book Award. In 1987, I wrote

Waltzing with a Dictator: The Marcoses and the Making of American Policy, which received the

Hillman Prize and the Cornelius Ryan Award. I am also the author of At the Hand of Man: Peril

and Hope for Africa's Wildlife and Anatomy of Injustice: A Murder Case Gone Wrong.

       4.      Prior to establishing my journalism career, I was a practicing attorney and taught

courses in law. I received my juris doctorate from Stanford Law School in1967. Subsequently, I

worked for the Public Citizen Litigation Group and the non-profit Consumers Union. I also

directed the consumer fraud and white-collar crime unit of the San Francisco District Attorney’s

Office. Additionally, I instructed courses at the University of California, Davis School of Law.

       5.      From 2002 and 2007, I lived in Jakarta and reported on Indonesia for the New

York Times.

       6.      While reporting in Indonesia, I reported on the 2002 ambush in West Papua, as well

as its aftermath, including the apprehension of Anthonius Wamang. See, e.g., Raymond Bonner,

Mystery Surrounds Deadly Ambush of American in Indonesia, N.Y. TIMES (Sept. 2, 2002)

https://nyti.ms/2GOZt3v; Raymond Bonner, Jakarta Seizes 12 in Killing of 2 Americans, N.Y.

TIMES (Jan. 13, 2006) https://nyti.ms/3pgGlMZ; Raymond Bonner, Indonesian Man Links Military

to Shooting of U.S. Teacher, N.Y. TIMES (Jan. 14, 2006) https://nyti.ms/3eJZ9Q6; Jane Perlez &

Raymond Bonner, A widow’s long quest for justice in Indonesia, N.Y. TIMES (Jan. 27, 2006)

https://nyti.ms/2Ir7JHa.

       7.      In 2003, I reported that “Bush administration officials have determined that

Indonesian soldiers carried out a deadly ambush that killed two American teachers returning

from a picnic in a remote area of Indonesia last August, senior administration officials say.”
Raymond Bonner, U.S. Links Indonesian Troops to Deaths of 2 Americans, N.Y. TIMES (Jan. 30,

2003) https://nyti.ms/2HD7NU7. I also quoted a “senior administration official” as saying there

“was no question there was a military involvement.” Ibid.

        8.      The aforementioned January 30, 2003 story prompted a leak investigation within

the Bush Administration, as documented in a report by the U.S. Department of Justice Office of

Inspector General (“OIG”). See Office of the Inspector General, A Review of the Federal Bureau

of Investigation’s Use of Exigent Letters and Other Informal Requests for Telephone Records,

89-104, U.S. DEP’T OF JUSTICE (Jan. 2010) https://bit.ly/2HDXoaA (hereinafter “OIG Report”). I

attest that I am one of the reporters described in the OIG report.

        9.      In 2004, as described in the OIG, federal agents obtained my telephone records as

well as those of another New York Times reporter and two reporters from the Washington Post in

connection with the leak investigation. See generally ibid.

        10.     My telephone records were obtained pursuant to an unlawfully issued exigent

letter. See id. at 89.

        11.     Under the U.S. Government’s policy regarding obtaining information members of

the news media, federal agents are to make “all reasonable attempts” to obtain the sought

information from “alternative sources,” and must attempt to negotiate the voluntary acquisition of

the journalist’s records. 28 C.F.R. § 50.10 (2004). Additionally, any request for subpoenas of

members of the news media must be approved by the Attorney General. See ibid. The regulation

“also requires that if the telephone toll records of members of the news media are subpoenaed

without the required notice, the affected member of the news media must be notified ‘as soon

thereafter as it is determined that such notification will no longer pose a . . . substantial threat to

the integrity of the investigation’ and, in any event, within 45 days of any return in response to the
subpoena.” OIG Report at 90 (quoting 28 C.F.R. § 50.10). The regulation also provides that

“failure to obtain the prior approval of the Attorney General ‘may constitute grounds for an

administrative reprimand or other appropriate disciplinary action.’” Ibid.

       12.     At some classified point in time, a supervisory special agent (“SSA”) in the FBI’s

Communications Analysis Unit began working on the leak investigation. Id. at 92. The SSA was

given my telephone number, as well as the telephone numbers of eleven other reporters. Ibid.

       13.     The SSA used an “exigent letter,” which is an informal request for information to

be used in urgent circumstances, see id. at 1, to obtain my records from an unidentified

telecommunication company, see id. at 92-93. The SSA did so “without further discussion with

the case agent or the Special Agent who had asked only whether such records could be obtained

through the on-site providers, not that the records should be obtained.” Id. at 93. As the OIG

report states, the SSA “could not recall why he sent this exigent letter and acknowledged that the

case agent had not asked him to do so.” Id. at 94. Rather than consult with other federal officials

as to the propriety of issuing an exigent letter, the SSA consulted with an analyst from an

unidentified telecommunications company (“Company A”), “who told him ‘explicitly that this was

the approved process between the attorneys for [Company A], as well as, you know, . . . the

attorneys for the Bureau.’” Ibid.

       14.     The OIG Report states that, after receiving the exigent letter, Company A “gave the

FBI 22 months of records for Washington Post reporter Nakashima’s telephone number, of which

only 38 days fell within the 7-month period of interest initially identified by the case agent as

relevant to the leak investigation.” Id. at 95. The OIG Report also notes that for some of the

telephone numbers, including my own, “none of the retrieved records provided to the FBI fell

within the 7-month period of interest.” Id. at 96. The OIG Report further notes that “Company A
provided the FBI with toll billing records for 1,627 telephone calls,” and that “[o]f this total, only

three calls (.2 percent) fell within the 7 -month period of interest identified by the case agent as

relevant to the investigation.” Ibid. None of the relevant calls were connected with my phone

number.

        15.    The OIG determined that my telephone records were improperly obtained, in

violation of federal regulation, as it “found that no grand jury subpoena was issued for these

reporters’ records, either before or after the records were produced” and found that “no Department

personnel sought Attorney General approval for subpoenaing these reporters’ records, as required

by federal regulations and Department policy.” Id. at 97. The OIG concluded that the FBI

personnel involved with this leak investigation, “failed to comply with legal requirements,” “were

negligent in various respects,” used “lax and sloppy practices,” and engaged in a “serious abuse of

the FBI’s authority.” Id. at 102, 104. Further, the OIG found that the improperly issued exigent

letter “contained inaccurate statements,” namely that exigent circumstances existed at all and that

a request for a grand jury subpoena had been submitted. Id. at 102-03.

        16.    My unlawfully obtained telephone records remained in a federal “database for over

3 years, unbeknownst to the prosecutor, CTD management, and FBI OGC attorneys, until OIG

investigators determined that the records had been acquired and notified the FBI General Counsel.”

Id. at 102.

        17.    In response to the FBI’s unlawful actions, then-Director Robert Mueller called the

editor of the New York Times to “express regret that the FBI agents had not followed proper

procedures when they sought the telephone records.” Ibid.

        18.    On August 8, 2008, the Hon. Valerie Caproni, who was General Counsel of the FBI

at the time, sent me a letter acknowledging that “required procedures were not followed” and
expressing that the “FBI deeply regrets that lapse.” Attached hereto as Exhibit 1 is a true and

correct copy of that letter.

        19.     I have truthfully written about the above-described experience for ProPublica. See

Raymond Bonner, How a Telecom Helped the Government Spy on Me, PROPUBLICA (Oct. 3, 2013)

https://bit.ly/2UcyvpB.

        20.     I have no question that the FBI’s efforts to obtain my phone records related to my

reporting on the 2002 ambush in West Papua.


        I declare under penalty of perjury of the laws of the Northern District of California that

the foregoing is true and correct to the best of my knowledge and belief.



        Executed November 13, 2020, in Sydney, Australia.



                                                                             __/s/ Raymond Bonner
                                                                                   Raymond Bonner
